 


110 HR 3305 IH: Anti-Terrorism Act of 2007
U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3305 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the safety of United States aviation and the suppression of terrorism. 
 
 
1.Short titleThis Act may be cited as the Anti-Terrorism Act of 2007. 
2.Aviation safety and suppression of terrorismNotwithstanding any other provision of law, no department or agency of the Federal Government shall prohibit any pilot, copilot, or navigator of an aircraft, or any law enforcement personnel specifically detailed for the protection of that aircraft, from carrying a firearm. 
 
